DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alpman et al. (hereinafter “Alpman”, US Pat No. 2020/0091608).
As per claim 1, Alpman discloses an antenna system comprising a main spherical reflecting dish (see fig. 411, 413, 415-416, 3370, 3734, 3382, and 3395, a Cassegrain reflector dish having parabolic shape); and a spherical feed (see 3382, multi-feeds) having a plurality of antenna elements (see fig. 411, 413, 415-416, antenna 
As per claim 2, Alpman discloses the plurality of antenna elements is disposed on a convex surface of the spherical surface facing the main spherical reflecting dish (see fig. 411, 413, 415-416, 3382).
As per claim 4, Alpman discloses a beamforming module configured to activate one or more groups of antenna elements of the plurality of antenna elements based at least on a scanning sequence (see at least 2159, 2174, 3370, 5273, and throughout the reference)..
As per claim 5, Alpman discloses a beamforming module configured to activate one or more antenna elements within a group of antenna based at least on a scanning sequence (see at least 1448, 2159, 2174, 3370, 5273, and throughout the reference).
As per claim 6, Alpman discloses a beamforming module configured scan a portion of the main spherical reflecting dish by activating one or more groups of antenna elements of the plurality of antennas (see at least 1448, 2159, 2174, 3370, 5273, and throughout the reference).
As per claim 7, Alpman discloses the beamforming module is configured to scan a portion of the main spherical reflecting dish by activating the one or more groups of antenna elements of the plurality of antennas based at least on a phase gradient (see 1863, 3370, and 4417).
As per claim 8, Alpman discloses the beamforming module is configured to activate one or more groups of antenna elements of the plurality of antennas based 
As per claim 9, Alpman discloses the beamforming module comprises analog amplifiers and phase-shifters or digital amplifiers and phase-shifters (see 0667).
As per claim 10, Alpman discloses the beamforming module comprises digital amplifiers and phase-shifters (see 0667).
As per claim 11, Alpman discloses the plurality of antenna elements are arranged in a 3D spherical shape (see fig. 40D, 0868).
As per claim 19, Alpman discloses a spherical reflector antenna system comprising a main spherical reflector dish (see fig. 411, 413, 415-416, 3370, 3734, 3382, and 3395, a Cassegrain reflector dish having parabolic shape); a plurality of antenna elements (see fig. 411, 413, 415-416, antenna arrays having plurality of elements) disposed on a spherical surface of a feed (see 3382), the plurality of antenna elements configured to receive reflected electromagnetic waves from the main spherical reflector; and a beamforming module configured to activate one or more groups of antenna elements of the plurality of antenna elements based at least on an activation pattern (see at least 2159, 2174, 5273, and throughout the reference).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alpman et al. (hereinafter “Alpman”, US Pat No. 2020/0091608).
 	As per claims 3 and 20, as rejected above in claim 2, Alpman disclosed variation of arrangements of the antenna elements arrays (see fig. 411, 413, 415-416) disposed on the convex surface of the reflector dish and that such an antenna’s elements to be disposed that is no more than half a size of the reflector dish can be easily achieved, as seen in the fig. 411, 413, and 415-416, in order to create high gain and to interfere less with the signal created by the reflector dish.

Response to Arguments
Applicant's arguments filed on 05/04/21 have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant’s stated that, “Alpman does not anticipate claim 1 because it does not teach or suggest, a spherical feed having a plurality of antenna elements disposed on a spherical surface, wherein the spherical feed is disposed on an axis of the main spherical reflecting dish”. In response to the Applicant, Alpman 
Regarding claim 19, the Applicant’s stated that, “a plurality of antenna elements disposed on a spherical surface of a feed. Accordingly, Alpman also does not anticipate claim 19 for at least the same reasons provided with respect to claim 1”. In response to the Applicant, Alpman discloses the multi-feeds having plurality of antenna arrays elements that are disposed on the reflector dish (see 3382 and fig. 411, 413, 415-416). Therefore, the rejection is proper.
Regarding claims 3 and 20, the Applicant’s stated that, “Alpman “does not specifically disclose that the plurality of antenna elements is disposed on the convex surface that is no more than half a size of a sphere”. See examiner’s rejection above in claim 3.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
May 8, 2021